     Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 1 of 10 PageID #:4232




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DOROTHY FORTH, DONNA BAILEY, LISA
BULLARD, RICARDO GONZALES,
CYNTHIA RUSSO, TROY TERMINE,
INTERNATIONAL BROTHERHOOD OF                Civil No. 1:17-cv-02246
ELECTRICAL WORKERS LOCAL 38
HEALTH AND WELFARE FUND,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 295-295C WELFARE
FUND, AND STEAMFITTERS FUND LOCAL Judge John Z. Lee
439, On Behalf of Themselves and All Others Magistrate Judge Sheila Finnegan
Similarly Situated,
                           Plaintiffs,

v.

WALGREEN CO.,
                              Defendant.

      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
     PARTIAL MOTION TO DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT

         Plaintiffs Dorothy Forth, Lisa Bullard, Ricardo Gonzales, Cynthia Russo (collectively,

“Individual Plaintiffs”), International Brotherhood of Electrical Workers Local 38 Health and

Welfare Fund, International Union of Operating Engineers Local 295-295c Welfare Fund, and

Steamfitters Fund Local 439 (collectively, “Fund Plaintiffs,” and, with the Individual Plaintiffs,

“Plaintiffs”) respectfully submit this memorandum of law in opposition to Defendant Walgreen

Co.’s (“Walgreens”) Partial Motion to Dismiss Plaintiffs’ Third Amended Complaint [ECF No.

277] (“Motion” or “Mot.”). For the reasons set forth herein, Walgreens’ Motion should be denied.

I.       INTRODUCTION

         Plaintiffs allege that Walgreens engaged in a fraudulent and deceptive price scheme to

artificially inflate the “usual and customary” (“U&C”) prices reported and used to charge Plaintiffs

and members of the Class for purchases of generic prescription drugs at Walgreens pharmacies


4821-7603-1943
    Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 2 of 10 PageID #:4233




(“PSC Generics”) available through Walgreens’ Prescription Savings Club (“PSC”). The term

“PSC Generics” is defined in the Third Amended Consolidated Class Action Complaint (“TAC”)

as the “PSC formulary,” which includes “thousands of generic medications.” ECF No. 269, ¶9.1

Indeed, the TAC pleads that “any generic prescription drug that was part of the PSC” and that

Exhibit A to the TAC is but a “subset of PSC Generics.” Id. Walgreens acknowledges that the

term “PSC Generics,” as defined in the TAC, include both value priced generics (“VPGs”) and

non-value priced generics (“non-VPGs”). Mot. at 6. All Plaintiffs allege that they purchased

PSC Generics and were overcharged. See, e.g., ¶14 (“Walgreens overcharged Ms. Forth on her

purchases of PSC Generics.”); ¶¶20-40 (containing substantially identical allegations of purchases

of PSC Generics as to each Plaintiff). In fact, Plaintiffs amended their complaint to make clear

that their allegations included both VPGs and non-VPGs.

        Nevertheless, Walgreens moves to partially dismiss Plaintiffs’ claims, asserting that

Plaintiffs do not plausibly allege with specificity that they purchased non-VPGs. Mot. at 1-2. This

argument is unfounded. A plain reading of the TAC demonstrates that Plaintiffs have adequately

pleaded that Walgreens engaged in a uniform, fraudulent pricing scheme to artificially inflate the

U&C price of all PSC Generics, which Plaintiffs allege includes both VPGs and non-VPGs.

Walgreens’ conduct did not differ depending on whether Plaintiffs or members of the Class

purchased VPGs or non-VPGs. The fraudulent scheme that Plaintiffs allege has not changed and

thus the allegations remain sufficient to state the alleged claims under Rules 12(b)(6) and 9(b) of

the Federal Rules of Civil Procedure, as the Court previously held. See ECF No. 91. The Court

must reject Walgreens’ flagrant attempt to mischaracterize the allegations and have inferences

impermissibly drawn in its favor. To the extent Walgreens wants to factually contest whether


1
    All “¶__” references are to paragraphs in the TAC, unless noted otherwise.


                                                   2
4821-7603-1943
    Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 3 of 10 PageID #:4234




Plaintiffs’ and the Class’ purchases include non-VPGs, such a challenge is appropriately made at

the summary judgment or class certification stage. Thus, Walgreens’ Motion should be denied.

II.        LEGAL STANDARD

           When weighing the legal sufficiency of Plaintiffs’ allegations, the Court “must accept as

true all well-pleaded allegations in the complaint and draw all possible inferences in the plaintiff’s

favor.” Santangelo v. Comcast Corp., No. 15-cv-0293, 2015 WL 3421156, at *2 (N.D. Ill. May 28,

2015) (Lee, J.).2 Plaintiffs’ allegations are plausible if the Court can reasonably infer that

Walgreens is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Walgreens has fair notice of the facts supporting Plaintiffs’ claims and the opportunity to frame its

response. Elward v. Electrolux Home Prods., Inc., 214 F. Supp. 3d 701, 704 (N.D. Ill. 2016) (Lee,

J.). “As [the Seventh Circuit has] repeatedly noted, fact pleading is not required in federal court.”

Weiss v. Cooley, 230 F.3d 1027, 1033 (7th Cir. 2000); see also Am. Nurses’ Ass’n v. Illinois,

783 F.2d 716, 727 (7th Cir. 1986) (“[A] complaint is not required to allege all, or any, of the facts

logically entailed by the claim. . . . A plaintiff does not have to plead evidence. . . . [A] complaint

does not fail to state a claim merely because it does not set forth a complete and convincing picture

of the alleged wrongdoing.”); Wardell v. City of Chicago, No. 98 C 8002, 2001 WL 849536, at *2

(N.D. Ill. July 23, 2001) (“[T]here is absolutely no need for the plaintiffs to plead evidence.”).

III.       BACKGROUND

           On January 30, 2020, Walgreens moved the Court, pursuant to Fed. R. Civ. P. 16, for an

order declaring that only VPGs were at issue in the then-operative Second Amended Consolidated

Class Action Complaint (“SAC”). ECF No. 234 (“Rule 16 Motion”). The principal basis for

Walgreens’ Rule 16 Motion was that Walgreens contended that Plaintiffs defined “PSC Generics”


2
       Citations, internal quotations, and footnotes omitted and emphasis added unless noted otherwise.


                                                       3
4821-7603-1943
  Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 4 of 10 PageID #:4235




in the SAC as “any generic prescription drug that Walgreens included in the PSC formulary since

2007 and for which it charges the PSC Prices[,]” and, in turn, defined “PSC Prices” as VPGs only,

thus excluding non-VPGs from the SAC. Id. at 2 (emphasis in original). In its Rule 16 Motion,

Walgreens specifically argued that to encompass non-VPGs, “Plaintiffs could have defined

‘PSC Generics’ as any generic prescription drug for which PSC members receive lower pricing[.]”

Id. at 6. Plaintiffs argued that they had intended for their allegations to include all generics

available through the PSC and did not intend to differentiate between VPGs and non-VPGs, as

their claims arose out of and related to a single uniform, fraudulent pricing scheme to artificially

inflate the U&C prices reported and used to charge Plaintiffs and the Class for purchases of generic

prescription drugs. ECF No. 247 at 4-9.

        After hearing argument on the Rule 16 Motion, the Court granted Plaintiffs leave to file

the TAC. The Court’s grant of leave, however, was not unlimited. Instead, the scope of

amendment was “limited strictly” so that Plaintiffs could “mirror the contentions with regard to

value-priced generics to include non-value-priced generics[.]”        ECF No. 260 at 39:16-19.

Plaintiffs followed the Court’s instruction and amended the complaint to make clear that the scope

of Plaintiffs’ allegations included “any generic prescription drug that was part of the PSC.” ¶9.

Indeed, “PSC Generics” is defined as the “PSC formulary,” which includes “thousands of generic

medications,” and that Exhibit A to the TAC is but a “subset of PSC Generics.” Id.

IV.     ARGUMENT

        Despite that Plaintiffs have properly clarified the scope of their claims, Walgreens makes

two arguments in support of its motion for partial dismissal of Plaintiffs’ claims. First, Walgreens

argues that “Plaintiffs do not assert even a conclusory allegation that they or their beneficiaries

purchased non-VPG Generics at Walgreens[.]” Mot. at 6. Second, Walgreens argues that



                                                 4
4821-7603-1943
  Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 5 of 10 PageID #:4236




“Plaintiffs do not allege that the Individual Plaintiffs paid more than the PSC price for any non-

VPG Generics.” Id. These arguments not only mischaracterize Plaintiffs’ allegations, but also are

inappropriate for a Rule 12(b)(6) motion.

        A.       Plaintiffs Plausibly Allege Walgreens Engaged in a Uniform,
                 Fraudulent Pricing Scheme to Artificially Inflate Its U&C Price
                 Relating to All PSC Generics

        The premise of Walgreens’ Rule 16 Motion was that the definition of “PSC Generics”

controlled each use of that term in the SAC, and, because the definition of PSC Generics in the

SAC was limited to VPGs only, the SAC did not encompass non-VPGs. Walgreens cannot ignore

the premise of its own argument now. Nor can Walgreens avoid the fact that the new definition

of PSC Generics controls throughout the TAC and that definition, as Walgreens does not dispute,

includes both VPGs and non-VPGs.

        Importantly, this litigation simply does not turn on whether a PSC Generic was a VPG or

non-VPG. Rather, Plaintiffs allege Walgreens engaged in a uniform, fraudulent pricing scheme to

artificially inflate its U&C prices for all PSC Generics. ¶¶2-13, 52-90. Plaintiffs allege Walgreens

misrepresented U&C prices for all PSC Generics when consumers and third-party payors paid for

those same drugs using insurance without any distinction as to whether the prescription was for a

VPG or non-VPG. Id. The TAC defines “PSC Generics” as the “PSC formulary,” which includes

“thousands of generic medications.” ¶9. Further, the TAC alleges that PSC Generics included

“any generic prescription drug that was part of the PSC” and that Exhibit A to the TAC is but a

“subset of PSC Generics.” Id. Each of the Individual Plaintiffs alleges that he or she was

“overcharged” for his or her “purchases of PSC Generics.” ¶¶14, 17, 20, 23. Each of the Fund

Plaintiffs alleges that it “overpaid for PSC Generics,” and in accompanying charts, provides

“[e]xamples of such overpayments.” ¶¶28, 32, 36, 77-90. These examples set forth the “who,

what, when, where and how” sufficient to establish the particulars of Plaintiffs’ purchases of PSC

                                                 5
4821-7603-1943
  Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 6 of 10 PageID #:4237




Generics, which again, by definition, includes both VPGs and non-VPGs. Elward, 214 F. Supp.

3d at 708. Indeed, in response to Plaintiffs’ detailed allegations, Walgreens does not, and could

not, plausibly claim that it lacks “fair notice of what the claim is and the grounds upon which”

Plaintiffs’ claims rest. Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008).

        This Court already has held that Plaintiffs plausibly plead facts sufficient to state more than

two dozen claims for relief. See generally ECF No. 91. The Court’s prior holding is the law of

the case. Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007). Having plausibly stated a

claim for relief (and, as here, dozens), Plaintiffs’ clarification as to the scope of Walgreens’

fraudulent scheme to ensure that it is consistent with Plaintiffs’ original intent does not in any way

alter the Court’s prior analysis. Plaintiffs’ allegations remain sufficient to state the claims in the

TAC where Walgreens’ uniform misconduct, not Plaintiffs’ and the Class’ injury, is the focus of

this litigation. ¶¶2-13, 52-90.

        B.       Walgreens’ Factual Challenges Are Inappropriate at the Rule 12(b)(6)
                 Stage

        Despite Plaintiffs’ clear pleading, Walgreens argues that the TAC “fails to allege that

Plaintiffs purchased or were overcharged for any non-VPG Generics[.]” Mot. at 8. In so arguing,

Walgreens asks the Court to ignore the definition of PSC Generics and, instead, draw all inferences

in Walgreens’ favor. That is impermissible. The putative Class Period begins in 2007. The Fund

Plaintiffs alone represent thousands of beneficiaries. It is more than plausible that over a 13-year

period, Plaintiffs and the Class purchased and overpaid for PSC Generics as that term is defined

in the TAC. That Walgreens improperly claims the exemplary charts do not expressly identify

examples of non-VPG purchases does not mean that Plaintiffs do not allege that they purchased

and were overcharged for non-VPGs. They have. Plaintiffs plead non-VPGs by expressly

expanding the definition of PSC Generics in the TAC that Walgreens argued in its Rule 16 Motion


                                                  6
4821-7603-1943
    Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 7 of 10 PageID #:4238




was limited to VPGs in the SAC. As the Court is aware, Plaintiffs’ allegations must be taken “as

true” and viewed “in the light most favorable to the plaintiff.” Forth v. Walgreen Co., No. 17-cv-

2246, 2018 WL 1235015, at *3 (N.D. Ill. Mar. 9, 2018) (Lee, J.).

        At the pleading stage, it is inappropriate for Walgreens to suggest, especially in the face of

clear pleading to the contrary, that Plaintiffs’ purchases of PSC Generics did not encompass non-

VPGs. To the extent Walgreens seeks to join questions regarding Plaintiffs’ purchases of

PSC Generics as a factual matter, the time to do so is at summary judgment.3 See Chapman v.

Yellow Cab Coop., 875 F.3d 846, 848 (7th Cir. 2017) (“A full description of the facts that will

prove the plaintiff’s claim comes later, at the summary-judgment stage or in the pretrial order.”).

Moreover, although Walgreens does not raise, and has thus waived, any argument that Plaintiffs

lack standing to claims on behalf of purchasers of both VPG and non-VPG drugs, Powell v. City

of Berwyn, 68 F. Supp. 3d 929, 950 n.10 (N.D. Ill. 2014) (Lee, J.), any such argument would be

premature, and appropriate for consideration only in the context of assessing Plaintiffs’ anticipated

motion for class certification. See Wagner v. Gen. Nutrition Corp., No. 16-CV-10961, 2017 WL

3070772, at *4–6 (N.D. Ill. July 19, 2017) (collecting cases); Mednick v. Precor, Inc., No. 14 C

3624, 2014 WL 6474915, at *3-4 (N.D. Ill. Nov. 13, 2014).

        Walgreens’ Motion turns on its head the fundamental structure of pleading and motion

practice as framed by the Federal Rules of Civil Procedure. The Federal Rules ask Plaintiffs only


3
     In a footnote, Walgreens improperly suggests that it has completed its production of PSC transactional
data such that Plaintiffs should have completed their analysis of the data and included the results as
allegations in the TAC. Mot. at 8 n.4. As stated in the parties’ most recent Joint Status Report, however,
Walgreens has “confirmed” that NDC information – which is necessary to identify particular prescription
drugs – was not populated for a five-year span. ECF No. 291 at 4. Walgreens further confirmed that it is
“continuing to investigate” other issues that Plaintiffs have raised regarding the sufficiency of Walgreens’
production of PSC transactional data. Id. This is consistent with discovery remaining open, and the existing
fact discovery deadlines providing an exclusion specifically so the parties can address ongoing issues with
the sufficiency of Walgreens’ data productions. See ECF Nos. 280, 285. Regardless, Walgreens cannot
shoehorn a summary judgment argument into a motion to dismiss.

                                                     7
4821-7603-1943
     Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 8 of 10 PageID #:4239




to “plead claims rather than facts.” Chapman, 875 F.3d at 848 (emphasis in original). As well-

established Seventh Circuit precedent establishes, “[o]ne set of facts producing one injury creates

one claim for relief[.]” NAACP v. Am. Family Mut. Ins. Co., 978 F.2d 287, 292 (7th Cir. 1992)

(“A complaint should limn the grievance and demand relief.”).

         Walgreens does not move to dismiss any of Plaintiffs’ claims. Instead, Walgreens seeks

to cabin Plaintiffs’ pleading “to the extent it attempts to state claims as to non-VPG Generics.”

Mot. at 2-3. But a “claim” is binary. Either the TAC plausibly states a claim for relief, in which

case Walgreens’ Motion must be denied, or it does not. There is not, as Walgreens claims, a

“pleading requirement[] under Iqbal and Twombly, for non-VPG Generics.” Mot. at 8. There is

a pleading requirement for claims alone, and courts refuse to countenance Walgreens’ “divide-

and-conquer mode of argument” specifically because it “runs afoul of the firmly established

requirement that complaints be read as a whole.” Spearman v. Elizondo, 230 F. Supp. 3d 888,

892-93 (N.D. Ill. 2016). Having previously held that Plaintiffs’ allegations plausibly state dozens

of claims for relief, the Court’s work under Rule 12 is complete.

V.       CONCLUSION

         For the foregoing reasons, Walgreens’ Motion should be denied in its entirety.

 DATED: August 7, 2020                        ROBBINS GELLER RUDMAN & DOWD LLP
                                              STUART A. DAVIDSON (pro hac vice)
                                              MARK J. DEARMAN (pro hac vice to be filed)
                                              JASON H. ALPERSTEIN (IL Bar #0064205)
                                              ERIC S. DWOSKIN (IL Bar #00112459)


                                                            s/ Jason H. Alperstein
                                                          JASON H. ALPERSTEIN




                                                 8
4821-7603-1943
  Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 9 of 10 PageID #:4240




                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, FL 33432
                                     Telephone: 561/750-3000
                                     561/750-3364 (fax)
                                     sdavidson@rgrdlaw.com
                                     mdearman@rgrdlaw.com
                                     jalperstein@rgrdlaw.com
                                     edwoskin@rgrdlaw.com

                                     Erin Green Comite (IL Bar # 420630)
                                     SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                     156 South Main Street
                                     Post Office Box 192
                                     Colchester, CT 06415
                                     Telephone: 860/531-2632
                                     860/537-4432 (fax)
                                     ecomite@scott-scott.com

                                     Joseph P. Guglielmo (pro hac vice)
                                     Carey Alexander (IL Bar # 5188461))
                                     SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                     The Helmsley Building
                                     230 Park Avenue, 17th Floor
                                     New York, NY 10169
                                     Telephone: 212/223-4478
                                     212/223-6334 (fax)
                                     jguglielmo@scott-scott.com
                                     calexander@scott-scott.com
                                     Interim Co-Lead Counsel

                                     Katrina Carroll
                                     CARLSON LYNCH LLP
                                     111 West Washington Street, Suite 1240
                                     Chicago, IL 60602
                                     Telephone: 312/750-1265
                                     kcarroll@carlsonlynch.com
                                     Local Counsel for Plaintiff




                                        9
4821-7603-1943
  Case: 1:17-cv-02246 Document #: 293 Filed: 08/07/20 Page 10 of 10 PageID #:4241




                                 CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on August 7, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Jason H. Alperstein
                                                   JASON H. ALPERSTEIN
                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   120 East Palmetto Park Road, Suite 500
                                                   Boca Raton, FL 33432
                                                   Telephone: 561/750-3000
                                                   561/750-3364 (fax)
                                                   E-mail: jalperstein@rgrdlaw.com




                                                 10
4821-7603-1943
